DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 6, line 3, it is not clear whether “a base” is the same or a different base than that which is recited in claim 1;
Claim 6, line 3, it is not clear whether “two first lock sections” is the same as the lock sections recited in claim 1;
Claim 6, line 5, it is not clear whether “a mid base” is the same as the mid base recited in claim 1;
Claim 6, line 7, it is not clear whether “an axis” is the same axis as recited in claim 1;

Claim 12, line 1, it is not clear whether the “child restraint spin lock” should have been the  --safety seat--  as recited in claim 6; and
Claims 7, 9-11, and 13-14 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tolfsen (US 6260920).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A child restraint spin lock (comprising locking components 7-9) and a hub 15, as shown in Figures 7-10) adapted to be installed in a safety seat (comprising child seat 41 shown in Figures 7-8) of a vehicle, the safety seat including a base member (comprising outer member 2 shown in Figures 5 and 7)  that has two spaced-apart lock sections (for example front and rear), and a mid base (including frame 19, plate 26, and inner member 1 shown in Figures 5 and 7)  that is mounted to the base member and that 

2. The child restraint spin lock as claimed in Claim 1, further comprising at least one resilient member that is mounted between the mid base and said locking components 

3. The child restraint spin lock as claimed in Claim 2, wherein said at least one resilient member includes two resilient members, each of said resilient members having one end that abuts against a respective one of said locking components, and the other end that is adapted to abut against the mid base for biasing the respective one of said locking components toward the locked position (shown in Figures 7-9).

4. The child restraint spin lock as claimed in Claim 1, further comprising at least one linking member connected to one of said locking components (linking member comprising a superset of elements 36 and 15, which connect element 37 to the locking components), and being operable for driving movement of said one of said locking components from the locked position to the unlocked position to result in synchronous movement of the other one of said locking components via said rotation of said pivot component about the axis (synchronous movement is provided by the hub 15 with its respective pivotal connections to each of the locking components 6-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 6-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolfsen (US 6260920).
Tolfsen discloses the claimed invention except for the mid base is subjacent to the base member instead of the other way around. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the position of the mid base and the base member since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
6. A safety seat comprising: a seat unit including a base member (comprising outer member 2 shown in Figures 5 and 7) that has two first lock sections being spaced apart from each other (at front and rear, for example), a mid base that is mounted to said base member and that is rotatable relative to said base member about an axis (including frame 19, plate 26, and inner member 1 shown in Figures 5 and 7), and a seat member (comprising the child seat 41 shown in dashed lines in Figures 7-9) that is mounted atop said mid base and that is co-rotatable with said mid base about the axis (the seat member comprising child seat 41 is mounted atop the mid base and the base member, but does not co-rotate with the mid base—however, it would have been obvious to reverse the positions of the mid base and the base member such that the child seat is supported 

7. The safety seat as claimed in Claim 6, wherein said child restraint spin lock further includes at least one resilient members that is mounted between said mid base and said locking components for biasing said locking components toward the locked position (shown in Figures 7-9).

8. The child restraint spin lock as claimed in Claim 7, wherein said at least one resilient member includes two resilient members, each of said resilient members having one end that abuts against a respective one of said locking components, and the other end that abuts against said mid base for biasing the respective one of said locking components toward the locked position (shown in Figures 7-9).

9. The safety seat as claimed in Claim 6, wherein said child restraint spin lock further includes at least one linking member connected to one of said locking components (linking member comprising a superset of elements 36 and 15, which connect element 37 to the locking components), and being operable for driving movement of said one of said locking components from the locked position to the unlocked position to result in synchronous movement of the other one of said locking components via said rotation of said pivot component about the axis (synchronous movement is provided by the hub 15 with its respective pivotal connections to each of the locking components 6-9).

10. The safety seat as claimed in Claim 9, wherein said seat member includes an operating component that is connected to said at least one linking member, that is exposed to the external environment, and that serves as a manual actuator for actuating operation of said at least one linking member (operating component comprising handle 37 disclosed as easily accessible from the exterior of the upper engagement member 2 in column 6, lines 29-31—where in the reversal of parts, the handle would be accessible from an exterior of the lower element 2 and actuate the locking components in the upper element 1). 

12. The child restraint spin lock as claimed in Claim 6, wherein: said first lock sections of said base member are respectively disposed on opposite sides of the axis; said locking components are respectively disposed on opposite sides of the axis; and said end segments of said pivot component are respectively disposed on opposite sides of the axis (as shown in Figures 7-10). 

13. The safety seat as claimed in Claim 6, wherein: said first lock sections of said base member are configured as slots; and when said locking components are at the locked position, said second end portion of each of said locking components is received in a respective one of said first lock sections of said base member (as shown in Figures 7-10).

.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tolfsen (US 6260920) in view of Hei (US 7338122).
Tolfsen shows and discloses the details set forth above, including a handle 37 to control the movement of hub 15, but lacks the details of a remote actuation mechanism in addition to or in place of the handle 37 of Tolfsen.
On the other hand, Hei shows in Figures 13-14 a mechanism that functions similar to that of Tolfsen for synchronizing movement of locking components and further shows attachment of a flexible cable 1400 for actuation from a remote location on the seat via the cable.
It would have been obvious to provide a flexible cable as taught by Hei on the locking and unlocking mechanism of Tolfsen either in addition to or in place of the 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
5. The child restraint spin lock as claimed in Claim 1, wherein said at least one linking member is configured as a flexible cable (where the linking member is further defined as including the flexible cable set forth in the statement of obviousness above).

11. The safety seat as claimed in Claim 6, wherein said at least one linking member is configured as a flexible cable (where the linking member is further defined as including the flexible cable set forth in the statement of obviousness above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636